Citation Nr: 1434401	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.  

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2011, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  Before the Board at that time was the issue of entitlement to service connection for a low and middle back disability as secondary to service-connected bilateral knee disabilities.  In a September 2012 rating decision, the AOJ granted service connection for that claimed disability, thus resolving the appeal as to that issue.  The other issues have properly been returned to the Board for appellate consideration.  

The issues of entitlement to higher evaluations for patellofemoral pain syndrome of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has not had a disability of either hip at any time since or contemporaneous to when she filed her claim of entitlement to service connection for a bilateral hip disability.  

2.  The Veteran has not had a disability of either shoulder at any time since or contemporaneous to when she filed her claim of entitlement to service connection for a bilateral shoulder disability.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of either hip, to include as secondary to the service-connected bilateral knee disabilities, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for service connection for a disability of either shoulder, to include as secondary to the service-connected bilateral knee disabilities, have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in pre-decision letters sent to the Veteran in January and March 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  In October 2011, VA provided an adequate examination with regard to the issues decided in the instant document.  Additional discussion as to the adequacy of the examination is provided in the analysis section below.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  

      A.  Factual Background - Hips 

In December 2006, VA received from the Veteran a statement that she sought service connection for disabilities of her low back and both shoulders.  She stated that "[w]hen I have pain in my back it radiates up into my shoulders.  This would be secondary to my knee condition."  In February 2007, VA received from the Veteran a statement that "[d]ue to the patellofemoral pain syndrome of both the left and right knee, I am having severe pain and spasms that affect my neck, shoulder, low back and hips."  Service connection was established for patellofemoral syndrome of both knees in a December 2006 rating decision.  

Service treatment records document the Veteran's report of pain in both knees, shins, ankles, and feet that sometimes radiates to the left hip.  There were no findings of problems with her left hip.  There are other reports of pain in the lower extremities, other than either hip, followed by a September 2004 notation that she was seen for follow-up appointment concerning both feet, hips, knees and ankles.  There is no other mention of either hip in that report.  She had a negative knee examination and was found to have normal ankles and the plan was for remedial physical training and then to return to duty.  A February 2005 note documents her report of right flank pain, and there is a hand drawn diagram showing an arrow pointing to the right side area parallel to the naval and a notation that it was tender to palpation.  The location was described as the right side, and she reported that she had suffered from a sharp pain in the right side for one week.  There is no report of a separation medical examination or medical history.  

In a diagnosis section of the October 2011 examination report, the examiner indicated sprain of unspecified site in hip and thigh, bilateral, with a date of diagnosis in September 2004.  The examiner explained that the Veteran pointed to her low lumbosacral area of her lower back in reporting that her hips bother her if she stands too long or walks.  The examiner stated that the pain the Veteran referred to was of her low back and that she had reported that the pain was mostly in her rear end area, not her hips.  As to service, the report documents that the Veteran believed she had reported the hip problems during service.  She also reported that her physical training on rough surfaces during service it was very painful as to her hips and low back.  She offered her opinion that she had hip and back problems due to conditions involving her feet, ankles, and knees.  

October 2011 VA X-ray studies showed normal right and left hips.  October 2011 VA examination findings were essentially negative for her hips and shoulders.  The examiner indicated that the diagnosis of bilateral hip strain had resolved.  After providing a detailed and accurate account of the relevant medical history, the examiner provided the following analysis:  

On evaluation today, the Veteran explains and points that her hips problems are not in the hips, but the low back.  The Veteran points to the lumbar region of her low back which extends into the sacral area or the buttocks.  The Veteran does state that the pain from the low back is in to the buttocks, when I specifically pointed to the hip joint in questioning the Veteran as to the location of her complaints, the Veteran corrects me and points instead to her low back area, i.e., the lumbosacral areas of her back or spine.  Based on her description today, I believe that the records in the Service Treatment Records also were reflecting low back complaints and this is compatible with her history today and the circumstances of service.  Again, the Veteran was not provided a Separation physical due to her pregnancy and the general medical examination within the first year of discharge from service did not address her low back area nor was there documentation of any history requested on her low back complaints.  The Veteran has continued to be seen in the VA system for low back complaints, but no hip complaints.  It is less than likely that any hip condition is present and also less than likely any hip condition was related to service or related to any service-connected condition including bilateral patellofemoral pain syndrome.  It is more likely than not that the lumbosacral sprain is related to service as described in a previous opinion, and it is more likely than not that hip complaints were and are actually related to the lumbosacral spine recurrent sprain condition.  

      B.  Factual Background - Shoulders

Service treatment records do not contain any reports of symptoms of or treatment for her shoulders.  In a medical history section of the October 2011 examination report, the examiner documented the Veteran's report of weakness and tingling in her shoulders and her belief that this started in service.  The Veteran reported that when she held her rifle during in-service training she noted a tingling in her upper arms.  She reported that she feels a pull in her shoulders when she writes for a long time or tries to brush her hair.  She reported that a VA outpatient clinic did X-ray studies of her shoulders and she was told that it was just inflammation that there was not anything noted.  In a diagnosis section at the beginning of the October 2011 VA examination report, the examiner indicated that the Veteran had a diagnosis of old disruption of acromioclavicular joint, sprains, with a date of diagnosis of October 2011.  

October 2011 VA X-rays studies showed normal right and left shoulders.  The October 2011 examination findings were essentially negative for her shoulders.  The examiner indicated that there was a history of mechanical symptoms of the right shoulder and that she had clicking but no pain of both acromioclavicular joints.  The examiner also stated that on the testing of the cross body adducting of both shoulders, there was a clicking or crepitance noted and that this was audible and could be felt on palpation.  

The examiner offered her opinion that the Veteran's claimed bilateral shoulder disability was less than likely incurred in service or a result of her service-connected bilateral knee disabilities.  The examiner reasoned:

Her service medical records did not indicate that there were shoulder complaints in service.  Today when asked about her unique circumstances of service, the Veteran does not provide complaint of shoulders past or more recent.  While the Veteran was not provided a comprehensive general medical examination within the first year of discharge that addressed or examined her shoulders, on exam today, the Veteran does not describe any shoulder difficulties in service although asked repeatedly by this examiner about overuse or injury to either shoulder.  Her only demonstration is that of audible crepitation on movement on exam during range of motion evaluation.  The Veteran's symptoms of shoulder difficulties are not specific to any joint problems.  On exam there is noted crepitance in both shoulders, but this finding is not specific for injury or illness.  The crepitance, the history and the evidence provides rationale that the claimed bilateral shoulder disabilities are less than likely related to any incurrence in service, incurrence or illness within the first year following service or the service connected bilateral knee disabilities or any of the service-connected disabilities.  

      C.  Analysis - Hips and Shoulders 

The Board finds the October 2011 examination report and opinion to be the most probative evidence of record as to whether the Veteran has had a disability of either hip or either shoulder at any time since she filed her claims in December 2006 and February 2007, respectively.  The Board recognizes that, in some respects, the examination report and opinions are less than ideal.  However, in determining whether such expert evidence is adequate, the reports must be read as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that an examination is not necessarily inadequate where "the rationale provided by the examiner [does] not explicitly lay out the examiner's journey from the facts to the conclusion, so long as that rationale can be discerned from a "review of the report as a whole").  

In both opinions, the examiner's stated that it is "less than likely" that each claimed disability is related to service or to a service-connected disability.  The evidentiary burden is, however, not a preponderance of evidence but rather that the favorable and unfavorable evidence is in equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The examiner's statements therefore could be interpreted as reflecting a more onerous standard.  

Read as a whole, the standard of whether or not a current hip disability is related to service need not be reached and any error that could be attributed to the examiner's choice of words is harmless.  The report, read as a whole, is that the Veteran has not had a disability of either hip.  The examiner indicated in her opinion and in her description of the examination that what the Veteran verbally refers to as hip symptoms are not hip symptoms but are symptoms of her service-connected low back disability.  Even the "sprain of unspecified site in hip and thigh, bilateral" diagnosis provided at the beginning of the report is not a diagnosis based on the examination but rather a reference to the past as is indicated by the September 2004 date of diagnosis.  It is clear from this date and the service treatment records that the diagnosis in the October 2011 report is no more than a reference to the September 2004 report in the service treatment records of the Veteran's description of her symptoms.  The examiner was clear in her explanation that the symptoms reported during service were of her back, not her hips, and this is consistent with what the Veteran identified during the October 2011 as hip symptoms while pointing to her low back.  The inaccurate choice of words used by the examiner thus does not render the report inadequate or reduce the probative value of the report.  

Nor does the fact that service connection has been granted for a low and middle back disability require another examination of the Veteran's hips.  The most probative evidence of record, the October 2011 report, shows that the Veteran does not have a disability of either hip.  

Similarly, the examiner's stated diagnosis and use of the language "less than likely" in the report addressing the claimed shoulder disabilities does not render the examination inadequate or reduce its probative value. Standing alone, the diagnosis "old disruption of acromioclavicular joint, sprains" is ambiguous because it does not indicate that there are any residuals of old sprains and could be reasonably read as past sprains. The remainder of the report is probative of a finding that the Veteran has not had a disability of either shoulder during the course of her claim and appeal. Most significant is the statement that the Veteran's symptoms are not specific to any joint problems and that crepitance is not specific for injury or illness. The Board reasonably understands this to mean that the clicking/crepitance noted on examination does not mean that the Veteran has a disability of either shoulder. The examination report is reasonably read as a determination that the Veteran does not have and has not had a disability of either shoulder.  

The most probative evidence of record with regard to the Veteran's shoulders and hips is the October 2011 examination report, and that report is compelling evidence that the Veteran has not had a disability of either hip or shoulder during the pendency of her claim and appeal.  There is no evidence contemporaneous to when she filed her claims or since that time that is as probative as the examination report.  

In making this determination the Board has not ignored the Veteran's statements, including her opinions that she has shoulder and hip disabilities.  The Board affords those opinions little weight.  The examination report is evidence that the Veteran is not accurate in the language she uses to describe her symptoms.  This is shown by her statements that she has hip symptoms that are inconsistent with her in-person identification as to what part of her anatomy the symptoms are present.  Although this is more obvious with regard to her claim involving her hips, it is also shown with her claim involving her shoulders.  As to the shoulders, the Veteran reports tingling and weakness in her arms, not a particular symptom involving her shoulders.  To the extent that she may experience some difficulties with her shoulders, the Board finds the examination findings more probative as to whether she actually has a disability of either shoulder.  This is because the examination was objective, thorough, and included diagnostic tests, i.e., x-ray studies.  

For these reasons, the Board concludes that the preponderance of evidence shows that the Veteran has not had a disability of either shoulder or either hip contemporaneous to or since she filed her claims of entitlement to service connection for those claimed disabilities.  As the current disability element of service connection is not met for the claimed bilateral shoulder or hip disabilities, the appeal of the AOJ's decision on those claims must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim"); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  There is no reasonable doubt to be resolved here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities, is denied.  

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral knee disabilities, is denied.  


REMAND

In a June 2014, post-remand brief, the Veteran's representative noted that the last examination of the Veteran's knees was nearly three years old.  He also stated that "[w]hen a veteran alleges that her service connected disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of disability" and cited to Paleczewki v. Nicholson, 21 Vet. App. 174 (2007) and Caffrey v. Brown, 6 Vet. App. 377 (2007).  

This statement is ambiguous.  It is unclear as to whether the representative is contending that a new examination is warranted because of the passage of time since the last examination or if the examiner is stating that the Veteran contends that her disability has worsened since the last examination.  In Palczewski, the United States Court of Appeals for Veterans Claims (Court) explained that there was no legal basis for requiring a new examination merely because of the passage of time.  Palczewski, 21 Vet. App. 174, 182 (2007).  However, the Board will resolve this ambiguity in the Veteran's favor and remand the left and right knee evaluation issues to the AOJ for another examination, as requested. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the current nature and severity of her service-connected bilateral patellofemoral pain syndrome.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated testing should be conducted.  

The examiner should provide the ranges of motion as well as the presence (including degree) or absence of any subluxation, instability, or ankylosis of each knee.  In addition, the examiner should identify the limitation of activity imposed on the Veteran by the service-connected knee disabilities with a full description of the effect of the disabilities on her ordinary activities and should fully describe any weakened movement, excess fatigability, and incoordination present.  If the examiner determines that there is additional limitation of function due to pain, weakened movement, excess fatigability, or incoordination, or due to any flare-ups that occur, the examiner must specify, in degrees, the additional limitation of motion due to such as well as any other resulting limitation of function.  

2.  Then, readjudicate the claims of entitlement to higher evaluations for the service-connected patellofemoral pain syndrome of each knee.  If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


